Citation Nr: 1243064	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that The United States Court of Appeals for Veterans Claims (the Court) has recently determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with PTSD, schizoaffective disorder, bipolar disorder, paranoid schizophrenia, and psychotic disorder.  Significantly, the Veteran has already claimed entitlement to service-connection for schizoaffective disorder in a separate adjudication that is not before the Board.  Moreover, in a June 2001 rating decision, the RO denied the Veteran's claim for schizoaffective disorder, to include all other acquired psychiatric disorders.  Accordingly, the Board need not expand the Veteran's PTSD claim at this time.

The Veteran was scheduled to appear at the Cleveland RO to have a videoconference hearing before a Veterans Law Judge.  However, in January 2009 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011). 

The Veteran's PTSD claim was reopened and denied by the Board in an April 2011 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA subsequently filed a Joint Motion for Remand (JMR).  An Order of the Court dated November 8, 2011 granted the motion, vacated the Board's April 2011 decision, and remanded the case to the Board.

The Board observes that the Veteran and his attorney were notified of the November 2011 JMR via a letter dated January 2012.  The Veteran's attorney thereafter requested two 90-day extensions in order to submit evidence in support of the Veteran's PTSD claim.  Although the Board recognizes that a JMR from the Court should be expedited, the Veteran's attorney was generously granted the two 90-day extensions.  On September 6, 2012, the Board received a statement from the Veteran's representative.  Attached to this statement was a psychiatric evaluation performed by B.C., M.D.  Also attached was a statement from the Veteran's brother.  Since this case must be remanded for procedural reasons, this evidence will be considered by the RO in its readjudication of the claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The November 2011 JMR noted, in part, that the Board failed to ensure compliance with its duty to notify the Veteran of the alternative means of proving a claim of entitlement to PTSD based on a personal assault stressor, in violation of 38 C.F.R. § 3.304(f)(5).  

38 C.F.R. § 3.304(f)(5) provides several examples of sources other than the Veteran's service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  Examples include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  This regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran of these examples and allowing her either the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence. 

A review of the claims file shows that the Veteran was not advised pursuant to 38 C.F.R. § 3.304(f)(5) in either the June 2004 or January 2005 VCAA notice letter sent with respect to his currently pending claim.  His PTSD Questionnaire, which was submitted prior to the July 2006 rating decision, lists some examples of sources other than service records listed in 38 C.F.R. § 3.304(f)(5) as being capable of constituting credible supporting evidence of an in-service personal assault.  The June 2004 VCAA letter also notes examples including statements from persons who knew the Veteran when he was in service. 

However, the PTSD Questionnaire and June 2004 VCAA letter do not list all examples identified by 38 C.F.R. § 3.304(f)(5) of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service personal assault.  Statements from family members, roommates, or clergy is not listed, for example. 

Complete notification pursuant to 38 C.F.R. § 3.304(f)(5) accordingly must be accomplished on remand because this regulation so mandates.
 
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter that completely 
satisfies 38 C.F.R. § 3.304(f)(5).  This letter accordingly shall set forth all examples listed in this regulation of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  A copy of the letter shall be documented in the claims file.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO is advised that additional pertinent evidence was submitted in September 2012 that must be taken into consideration in this readjudication.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



